                                                        United States District Court
                                                        Central District of California
                                                                 ***AMENDED***

 UNITED STATES OF AMERICA vs.                                               Docket No.             CR 14-00702-ODW-3

 Defendant           Ruimin Zhao                                            Social Security No. 8          2   7   6
 akas:                                                                      (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     March    4    2019

  COUNSEL                                                               Oliver P Cleary, panel
                                                                            (Name of Counsel)

    PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1s: 18:1956(h) Conspiracy to Launder Monetary Instruments
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     ***Four (4) months on Count 1 of the First Superseding Indictment.***

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.


It is ordered that the defendant shall pay to the United States a total fine of $4,000.


A sum of $200 shall be paid immediately, and the balance of the fine shall be paid in monthly installments of at
least $200 during the period of probation. These payments shall begin within 30 days after the date of this
judgment.


Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the fine is waived as it is found that the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C.
§ 3612(g).


The defendant shall comply with General Order No. 18-10.




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
 USA vs.      Ruimin Zhao                                        Docket No.:   CR 14-00702-ODW-3

Supervised Release for a term of two years under following terms and conditions:


         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and General Order 18-10, including the conditions of probation and supervised release
            set forth in Section III of General Order 18-10.


         2.   The defendant shall participate for a period of four months in a home detention program which may
              include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and
              shall observe all rules of such program, as directed by the Probation Officer. The defendant shall
              maintain a residential telephone line without devices and/or services that may interrupt operation of the
              monitoring equipment.


         3.   The defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed the sum
              of $12.00 for each day of participation. The defendant shall provide payment and proof of payment as
              directed by the Probation Officer.


         4.   During the period of community supervision, the defendant shall pay the special assessment and fine
              in accordance with this judgment's orders pertaining to such payment.


         5.   The defendant shall perform 80 hours of community service, as directed by the Probation Officer.


         6.   The defendant shall cooperate in the collection of a DNA sample from herself.


         7.   The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
              financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
              inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-
              ordered financial obligation.


The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2
 USA vs.     Ruimin Zhao                                                     Docket No.:     CR 14-00702-ODW-3

It is further ordered that the defendant surrender herself to the institution designated by the Bureau of Prisons
on or before 12 noon, on April 4, 2019 to the United States Marshal located at the Roybal Federal Building,
255 East Temple Street, Los Angeles, California 90012.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary,
to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the
particular sentence to be imposed, shall consider --


    1. The nature and circumstances of the offense and the history and characteristics of the defendant;
    2. The need for the sentence imposed --
              a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just
                 punishment for the offense;
              b. To afford adequate deterrence to criminal conduct;
              c. To protect the public from further crimes of the defendant; and
              d. To provide the defendant with needed correctional treatment in the most effective manner.
    3. The kinds of sentences available;
    4. The guideline sentencing range;
    5. The need to avoid unwarranted sentence disparities among defendants with similar records who have
       been found guilty of similar conduct; and
    6. The need to provide restitution to any victims of the offense.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            March 29, 2019
            Date                                                  U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 3
 USA vs.     Ruimin Zhao                                                                   Docket No.:      CR 14-00702-ODW-3



                                                                               Clerk, U.S. District Court




            March 29, 2019                                           By        Sheila English /s/
            Filed Date                                                         Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
                                                                                           convicted of a felony unless granted permission to do so by the probation
 2.    he defendant must report to the probation office in the federal                     officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a                   the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                          that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                        rehabilitation;

 3.    The defendant must report to the probation office as instructed by            10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                                     purchase, possess, use, distribute, or administer any narcotic or other
                                                                                           controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                        except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                      11.   The defendant must notify the probation officer within 72 hours of being
                                                                                           arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment             12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                        destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation             13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before               enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                       permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                                     14.   As directed by the probation officer, the defendant must notify specific
 7.    The defendant must permit the probation officer to contact him or                   persons and organizations of specific risks posed by the defendant to
       her at any time at home or elsewhere and must permit confiscation                   those persons and organizations and must permit the probation officer to
       of any contraband prohibited by law or the terms of supervision and                 confirm the defendant’s compliance with such requirement and to make
       observed in plain view by the probation officer;                                    such notifications;

 8.    The defendant must work at a lawful occupation unless excused by              15.   The defendant must follow the instructions of the probation officer to
       the probation officer for schooling, training, or other acceptable                  implement the orders of the court, afford adequate deterrence from
       reasons and must notify the probation officer at least ten days                     criminal conduct, protect the public from further crimes of the
       before any change in employment or within 72 hours of an                            defendant; and provide the defendant with needed educational or
       unanticipated change;                                                               vocational training, medical care, or other correctional treatment in the
                                                                                           most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                    Page 4
             The defendant must also comply with the following special conditions (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).



           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

                                Non-federal victims (individual and corporate),

                                Providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and

                     5. Other penalties and costs.



            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS



          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.



         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5
 USA vs.     Ruimin Zhao                          Docket No.:   CR 14-00702-ODW-3




CR-104 (wpd 10/18)         JUDGMENT & PROBATION/COMMITMENT ORDER                    Page 6
 USA vs.     Ruimin Zhao                                                         Docket No.:      CR 14-00702-ODW-3




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 7
 USA vs.     Ruimin Zhao                                                       Docket No.:     CR 14-00702-ODW-3



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8
